SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1379
CA 15-01014
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND DEJOSEPH, JJ.


A.R.K. PATENT INTERNATIONAL, L.L.C.,
TARKSOL, INC. AND A. RICHARD KOETZLE,
PLAINTIFFS-RESPONDENTS-APPELLANTS,

                      V                                          ORDER

MARK LEVY AND MARK LEVY & ASSOCIATES, PLLC,
DEFENDANTS-APPELLANTS-RESPONDENTS.


MILBER MAKRIS PLOUSADIS & SEIDEN, LLP, WOODBURY (LORIN A. DONNELLY OF
COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.

MICHAELS & SMOLAK, P.C., AUBURN (MICHAEL G. BERSANI OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (J. Scott Odorisi, J.), entered December 10, 2014. The
order, among other things, denied in part defendants’ motion for
summary judgment dismissing the amended complaint and denied in part
plaintiffs’ spoliation motion.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court